 

Exhibit 10.5

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into effective as of November 15, 2010, by and among FIRST SOUTHWEST
HOLDINGS, LLC, a Delaware limited liability company, on behalf of itself and all
of its subsidiaries (collectively “Employer”), PLAINS CAPITAL CORPORATION, a
Texas corporation (the “Company”), and W. ALLEN CUSTARD III (“Executive”) for
purposes of amending that certain Employment Agreement dated as of December 18,
2008, by and among Employer, the Company and Executive, as previously amended by
that certain First Amendment to Employment Agreement dated as of March 2, 2009
(the “Agreement”). Terms used in this Amendment with initial capital letters
that are not otherwise defined herein shall have the meanings ascribed to such
terms in the Agreement.

WHEREAS, pursuant to the authority granted by Section 2 of the Agreement, the
Company desires to expand Executive’s duties such that effective November 15,
2010, Executive shall serve as the Executive Vice President, Corporate
Development & Strategic Planning of the Company and Executive desires to consent
to such change in duties.

NOW, THEREFORE, in consideration of the mutual promises, conditions and
covenants contained herein and in the Agreement, and other good and valuable
consideration, the adequacy of which is hereby acknowledged, the parties agree
as follows:

1. Effective November 15, 2010, Section 2 of the Agreement is amended by
replacing all references to “Managing Director” in the first and third sentences
of said Section, respectively, with “Executive Vice President, Corporate
Development & Strategic Planning”.

2. Except as specifically amended, altered, modified and changed by this
Amendment and the First Amendment to Employment Agreement dated as of March 2,
2009, the Agreement remains in full force and effect as originally written.

[Signature Page Follows]



--------------------------------------------------------------------------------

 

W. ALLEN CUSTARD III Executive:  

/s/ W. Allen Custard III

Date:  

November 12, 2010

FIRST SOUTHWEST HOLDINGS, LLC By:  

/s/ Hill A. Feinberg

Its:  

Chairman and Chief Executive Officer

Date:  

November 12, 2010

PLAINSCAPITAL CORPORATION By:  

/s/ Alan B. White

Its:  

Chairman and Chief Executive Officer

Date:  

November 12, 2010

 

2